Barnard, P. J.
(dissenting).—The newly discovered evidence is very material. The plaintiff claimed to recover for money paid to defendant’s use. The defendant while he admitted the receipt of the money, made a defense that the plaintiff agreed to give the money to defendant in consideration that he would render service to his father. It becomes a material inquiry and probably a controlling one on the trial whether the defendant had not insured his life as security for the money. The fact was entirely inconsistent with the defense, and the defendant denied the insurance. It now appears by the newly discovered evidence that the defendant did personally insure his life for the benefit of the plaintiff if he died. The examination was made by a Doctor Lansing who was dead, at the trial. It cannot be said that this evidence is unimportant, or that the jury will find as they did before with this evidence before them. The trial judge did not think so, for he granted a new trial. There is no negligence to be imputed to plaintiff;- he could properly assume that the defendant would establish a conspicuous fact like the obtaining a life policy payable to his brother.
The order should be affirmed with costs and disbursements.